UNITED STATES SECURITIE S AN D EXCHANG E COMMISSION Washington, D.C. FORM 10-Q (Mark One) ⌧ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from – to - Commissio n fil e number : - TIL E SHO P HOLDINGS , INC. (Exact name of registrant as specified in its charter) Delaware 45 - (Stat e o r othe r jurisdictio n of incorporation) (I.R.S. Employer Identification No.) Carlson Parkway Plymouth, Minnesota (Address of principal executive offices) (Zip Code) ) - (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ⌧
